DAMOORGIAN, J.
Frank M. Monte, III, timely appeals the trial court’s final judgment of foreclosure on the grounds that he was never served with process. Monte never obtained a ruling from the trial court on his claim that service was improper. See Johnston v. Hudlett, 32 So.3d 700, 705 (Fla. 4th DCA 2010). Absent a ruling from the trial court and accompanying record evidence to support Monte’s contention, this Court has no ability to review Monte’s claim. Accordingly, we affirm the final judgment without prejudice for Monte to seek to set aside the final judgment. See H & F Tires, L.P. v. D. Gladis Co., 981 So.2d 647, 651 (Fla. 4th DCA 2008) (“ ‘[A] judgment entered without service of process on the defendant is void and may be attacked at any time.’ ”) (quoting M.L. Builders, Inc. v. *921Reserve Developers, LLP, 769 So.2d 1079, 1080 (Fla. 4th DCA 2000)).

Affirmed.

MAY, C.J., and HAZOURI, J., concur.